In a proceeding under article 78 of the Civil Practice Act, an order of prohibition was made restraining the Acting County Judge of Nassau County, the supervisors of the town of Hempstead, and appellants (taxpayers) from making or causing an order to be entered on a determination made by said County Judge granting the application of appellants to direct the supervisors to reopen the hearing had in the matter of the incorporation of the Village of Atlantic Beach. Order unanimously affirmed, without costs and without prejudice to the prosecution of the appeals theretofore taken to the County Court from the decision of the supervisors that the proposition, consent and papers filed therewith comply with the provisions of the Village Law. The determination of the County Court was made in the exercise of its original jurisdiction. In the exercise of that jurisdiction the County Court did not have the power to direct that the supervisors reopen the hearing. We pass upon no other question. Present — Lewis, P. J., Cars-well, Johnston, Sneed and Wenzel, JJ.